Title: From George Washington to Charles Willson Peale, 12 December 1780
From: Washington, George
To: Peale, Charles Willson


                        
                            Dr Sir,
                            New Windsor 12th Decr 1780
                        
                        I perswade my self you will embrace the oppertunity of the Marquis la Fayette’s visit to Philadelphia to give
                            the picture of him the finishing touches. You may not have another oppertunity and I wish for its completion. I am Dr Sir
                            Yr obedt Servt
                        
                            Go: Washington
                        
                        
                            P.S. as I presume you must be done with my picture of the King of Prussia ’ere this I should be glad to
                                have it returned to me.
                        

                    